Exhibit 10.18
HOME FEDERAL SAVINGS BANK
Cash Retention Award Agreement
Name of Employee Receiving Award:
Amount of Cash Retention Award:
Vesting Schedule:

          Percentage of Award Which Scheduled Vesting Date(s)   Becomes Vested  
    December 31, 2011
December 31, 2012
December 31, 2013   33 1/3%
33 1/3%
33 1/3%

     This Cash Retention Award Agreement (“Agreement”), between Home Federal
Savings Bank, a savings association headquartered in Rochester, Minnesota (the
“Bank”), and the Employee identified in the table above, is hereby made
____________________, 2011.
Recitals
     WHEREAS, in order to provide an incentive to the Employee to continue in
the employment of the Bank, the Bank approved the grant of a Cash Retention
Award to the Employee, subject to the terms and conditions of this Agreement.
     NOW, THEREFORE, the Bank and the Employee mutually agree as follows:
Terms and Conditions
     1. Grant of Award. Subject to the terms and conditions of this Agreement,
the Bank hereby grants to the Employee the Cash Retention Award (the “Award”) in
the amount specified at the beginning of this Agreement.
     2. Vesting.

  (a)   Scheduled Vesting. Unless the Employee earlier vests in an Award or
portion thereof pursuant to subsection (b) of this Section 2, the Employee shall
vest in a portion of the Award in the percentages and on the scheduled vesting
dates specified in the vesting

 



--------------------------------------------------------------------------------



 



      schedule in the table at the beginning of this Agreement, provided that
the Employee has not incurred a Termination of Employment prior to the scheduled
vesting date for such portion. For purposes of this Agreement, a “Termination of
Employment” means that the Employee’s employment with the Bank; its parent
company, HMN Financial, Inc. (“HMN”) ; or a corporation or other entity
controlled by, controlling or under common control with HMN or the Bank (an
“Affiliate”), is terminated for any reason, whether by the Employee’s then
employer with or without cause, or voluntarily or involuntarily by the Employee;
provided, however, that neither the transfer of the Employee among any
combination of the Bank, HMN or any Affiliate, nor a leave of absence granted to
the Employee by the Employee’s then employer, will be deemed a Termination of
Employment.     (b)   Other Vesting Events. Notwithstanding the provisions of
Section 2(a), if the Employee’s Termination of Employment occurs during a
calendar year because of the Employee’s death or Disability (as hereinafter
defined), the Employee will vest in the unvested portion of the Award that would
otherwise have vested had the Employee remained employed on the scheduled
vesting date in such year.

     3. Forfeiture. Any amounts of the Award which do not become vested under
the terms of Section 2 will be forfeited to the Bank.
     4. Payment. Subject to the provisions of Section 5, the Bank will pay the
Employee the vested amounts of the Award on January 31 of the year following the
year in which such amounts became vested. The amount so paid shall be net of any
required withholding for all applicable federal, state, local or other taxes.
The Employee shall have no right to payment of any unvested amounts of the
Award.
     5. Employee’s Rights Limited. The Employee acknowledges that HMN is subject
to compliance with certain obligations and restrictions (whether imposed by law,
regulation, order, directive, or agreement) as a recipient of financial
assistance under the Troubled Asset Relief Program (“TARP”) (such obligations
and restrictions hereinafter referred to as the “TARP Restrictions”). The TARP
Restrictions include, but are not limited to, the corporate governance and
executive compensation standards set forth in Section 111 of the Emergency
Economic Recovery Act of 2008, as amended by the American Recovery and
Reinvestment Act of 2009, and the regulations promulgated thereunder (“EESA”).
     The Employee further acknowledges that HMN, the Bank, and their Affiliates
are subject to the supervisory authority of the Office of Thrift Supervision
(the “OTS”), and may from time to time be subject to the authority of additional
or successor financial regulators. Accordingly, HMN, the Bank and their
Affiliates may be bound by, and are subject to compliance with, any applicable
order or rule of, memorandum of understanding with, or directive or consent,
approval or no objection requirement of, the OTS or other supervisory authority
or financial regulator (the “Supervisory Restrictions”).

    By executing this Agreement, the Employee expressly acknowledges and
confirms that:

-2-



--------------------------------------------------------------------------------



 



  (a)   the Employee’s rights and entitlements under this Agreement, including
but not limited to the vesting and payment of the Award or any portion thereof,
shall be limited in such manner and to such extent as the Bank, in its sole
discretion, deems necessary or advisable to avoid violation by HMN or the Bank
of, or any failure by HMN or the Bank to comply with, the TARP Restrictions
and/or the Supervisory Restrictions;     (b)   the Bank shall not be bound by
any term of this Agreement which the Bank determines, in its sole discretion, to
be impermissible under, or would constitute a failure to comply with, the TARP
Restrictions and/or the Supervisory Restrictions;     (c)   the Employee
understands that, as a result of the limitations described in this Section 5,
the Employee may be permanently deprived of any right whatsoever to the vesting
and/or payment of amounts under this Agreement; and     (d)   the amounts paid
to the Employee under this Agreement shall be fully recoverable by the Bank if,
and to the extent that, the Bank, in its sole discretion, determines the
recovery of such amounts to be necessary in order for HMN, the Bank or any of
their Affiliates to comply with the TARP Restrictions, the Supervisory
Restrictions, or any other applicable law, regulation, directive, order, or
consent agreement, or pursuant to any policy of HMN or the Bank in effect from
time to time, and the Employee shall promptly repay such amounts upon receipt of
demand for repayment therefor from the Bank pursuant to this subsection (d).

     6. Definition of Certain Additional Terms. The following capitalized terms
shall have the meanings ascribed below for purposes of this Agreement.

  (a)   “Cause” means (1) an act or acts of dishonesty undertaken by the
Employee and intended to result in substantial gain or personal enrichment of
the Employee at the expense of HMN or the Bank; (2) incompetence or misconduct
that is willful and deliberate on the Employee’s part and that, in either event,
is injurious to HMN or the Bank; (3) the conviction of the Employee of a felony;
(4) the intentional failure of the Employee to perform the Employee’s stated
duties or to satisfy the Employee’s obligations as an officer or employee of HMN
or the Bank, which failure has not been cured by the Employee within 30 days
after written notice thereof to the Employee from HMN or the Bank, as
applicable; (5) any breach of the Employee’s fiduciary duty to HMN or the Bank
involving personal profit to the Employee; (6) the willful violation by the
Employee of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order; or (7) material breach, not
caused by HMN or the Bank, of any of the terms and conditions of this Agreement
or of any employment agreement between the Employee and the HMN or the Bank,
which breach has not been cured by the Employee within ten days after written
notice thereof to the Employee from HMN or the Bank.     (b)   “Disability”
means any medically determinable physical or mental impairment that causes the
Employee to be unable to carry out the Employee’s job responsibilities

-3-



--------------------------------------------------------------------------------



 



      for a continuous period of more than six months, in the sole determination
of the Board of Directors of the Bank (the “Bank Board”).

     7. No Assurance of Future Awards. This Agreement does not impose any
obligation on the Bank to make any future grants or issue any future awards to
the Employee.
     8. Binding Effect; Successors and Assigns. This Agreement will be binding
in all respects on the heirs, representatives, successors and assigns of the
Employee. This Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of the Bank, including any party with which the Bank
may merge or consolidate or to which it may transfer substantially all of its
assets. As used in this Agreement, the term “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the capital
stock or assets of the Bank.
     9. Choice of Law. This Agreement is entered into under the laws of the
State of Minnesota and will be construed and interpreted thereunder (without
regard to its conflict-of-law principles).
     10. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the Award and supersedes all
prior agreements, arrangements, plans, and understandings relating to the Award;
provided that any agreement, consent or waiver executed by the Employee prior to
the date of this Agreement in connection with HMN’s participation in TARP shall
not be superseded by the Agreement.
     11. Amendment and Waiver. This Agreement may be amended, waived, modified,
or canceled only by a written instrument executed by the parties or, in the case
of a waiver, by the party waiving compliance; provided, however, that the Bank
may unilaterally amend this Agreement without the obtaining the agreement,
consent or waiver of the Employee, as the Bank Board deems necessary or
advisable for HMN, the Bank or any Affiliate to comply with, or avoid a
violation of, the TARP Restrictions, the Supervisory Restrictions, or any other
applicable law, regulation, directive, consent agreement or order.
     12. Section 409A of the Internal Revenue Code. The amounts paid under this
agreement are intended to be “short-term deferrals” within the meaning of Treas.
Reg. § 1.409A-1(b)(4). If any payment of any vested amount to the Employee must
be delayed due to the applicability of a TARP Restriction on such payment (for
example, the prohibition under Section 111 of EESA of bonus payments to certain
employees of a TARP recipient), such payment shall be made promptly following
the first date upon which the payment could be made without violating such TARP
Restriction.
     13. Required Provisions Under 12 CFR §563.39.

  (a)   This Agreement will not give the Employee the right to continued
employment or service with the Bank, HMN or any Affiliate, and the Employee’s
then employer may terminate the Employee’s employment or service at any time and
otherwise deal with the Employee without regard to the effect it may have upon
the Employee under this

-4-



--------------------------------------------------------------------------------



 



      Agreement. Any termination of the Employee’s employment or service other
than termination for Cause shall not prejudice the Employee’s vested right to
compensation or other benefits under this Agreement. The Employee shall have no
right to receive compensation or other benefits under this Agreement for any
period after termination for Cause.     (b)   If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the affairs
of the Bank by a notice served under Section 8(e)(3) or (g)(1) of Federal
Deposit Insurance Act (12 U.S.C. §1818(e)(3) and (g)(1)), the Bank’s obligations
under this Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.     (c)   If the Employee is removed and/or permanently prohibited
from participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(4) or (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties under this Agreement shall not be affected.     (d)   If the
Bank is in default (as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act), all obligations under this Agreement shall terminate as of the
date of default, but this paragraph 13(d) shall not affect any vested rights of
the contracting parties under this Agreement.     (e)   All obligations under
this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary to the continued operation of the
Bank:

  (1)   By the Director of the Office of Thrift Supervision or his or her
designee, at the time the Federal Deposit Insurance Corporation or Resolution
Trust Corporation enters into an agreement to provide assistance to or on behalf
of the Bank under the authority contained in 13(c) of the Federal Deposit
Insurance Act; or     (2)   By the Director of the Office of Thrift Supervision
or his or her designee, at the time the Director or his or her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition.

      Any rights of the parties to this Agreement that have already vested,
however, shall not be affected by such action.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

     
HOME FEDERAL SAVINGS BANK
  EMPLOYEE
 
   
 
   
 
   
 
   
By:
   
Its:
   

-6-